Citation Nr: 1204467	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for temporomandibular joint (TMJ) syndrome. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to November 1970.  

This appeal to the Board of Veterans Appeals (Board) arises from an April 2005 rating action that denied service connection for TMJ syndrome.  

In April 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  

In June 2011, the Board remanded the claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  


FINDING OF FACT

The Veteran's TMJ is not related to, caused by, or linked to active service. 


CONCLUSION OF LAW

The criteria for service connection for temporomandibular joint (TMJ) syndrome have not been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter / letters sent to the Veteran in November 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained private treatment records.  And he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Next, a specific VA medical opinion pertinent to the issue on appeal was obtained.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.   

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained that VA has not attempted to obtain.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that a tooth extracted during military service in 1968 was not immediately replaced with a permanent prosthetic device until 1972, and that this caused a misalignment of his teeth and an abnormal bite pattern which resulted in TMJ syndrome.  He testified at the Board hearing that a private dentist told him that this could have been the cause of his TMJ syndrome.  

The Veteran's service treatment records show that he had an extraction of tooth #11 in March 1969.  Thereafter there are no complaints or treatment for any jaw problems.  After service, he was seen at a VA facility in November 1971; however there was no complaint of TMJ.  

In August 1988, J. B., D.M.D., furnished a written report of the Veteran's symptoms and jaw dysfunction.  It was noted that he complained of headaches, facial pain, jaw pain clicking of the jaw joint and ear pain as well as numbness.  Clenching and squeezing the teeth together produced pain in the left jaw joint.  There was also pain in the relaxed position.  Opening of the jaw deviated to the left and upon opening, normal range of motion was accomplished.  Clicking was noted. 

In June 2009, the Veteran's brother stated that he had observed the Veteran grinding his teeth due to TMJ syndrome since 1974.   

In January 2010, J. C., D.D.S., stated that he treated the Veteran for TMJ syndrome from 1972 to 1975, and fabricated a bite appliance for him at that time.  No records of treatment were submitted.  

The Veteran was examined by VA in July 2011.  The claims file was reviewed.  The examiner stated that the Veteran's alleged TMJ pain is attributed to inflammation of mastication rather than his TMJ.  It was noted that this was supported by the fact that the Veteran pointed to the area of the masseter muscle when explaining pain rather than the area of the TMJ.  It was concluded that the Veteran's pain to his muscles of mastication is most likely due to many years of bruxism.  It was stated that due to the unavailable dental records in the file the examiner was unable to determine why tooth #11 was extracted, but that based on his professional opinion and given the information presented to him today clinically, radiographically and in the claims file, it is not at least as likely as not that any current TMJ is related to the extraction of a single tooth that was not immediately replaced with a permanent prosthetic device thus causing misalignment of his teeth and an abnormal bite pattern which resulted in TMJ syndrome.  

Based on the evidence, the Board finds that service connection for TMJ is not warranted.  As noted, there is no showing of TMJ in service.  Symptoms of TMJ are first shown in the record in 1972, two years after service.  Further, a VA examiner has stated that the diagnosed TMJ is not related to the tooth extraction service.  In providing this requested medical comment concerning this case, this VA examiner not only reviewed the claims file for the pertinent medical and other history (as evidenced by him noting specific clinical findings in years past), he also more importantly discussed the underlying rationale of his opinion as determined by these objective clinical findings.  So the opinion has the proper factual foundation and predicate. See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  It also is based on valid and reasoned medical analysis, again, with explanation as to why he concluded unfavorably, which is where most of the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions. The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)  Further the opinion stands uncontradicted in the record.  

The Board has considered the lay statements submitted in support of the Veteran's claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335   (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board finds that if Bethea applies to Court decisions, it is logical to apply the guidance set forth therein to those decisions of a superior tribunal, the Federal Circuit.

Here, the Board finds that, while the Veteran has asserted that his TMJ is the result of a tooth extraction in service, he has not demonstrated the medical knowledge required to establish an etiological nexus between his TMJ and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Therefore, although the statements of the Veteran in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service.  

Further, the Veteran has submitted a statement from his brother in which he states that the Veteran had been grinding his teeth since 1974 and has constant pain due to TMJ.  To the extent that the Veteran's statements and that of his brother are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claim, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that the Veteran's treatment records do not reflect a diagnosis or treatment for symptoms of TMJ until years after service weighs heavily against any claim he may make that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Further the Veteran's brother has stated that the Veteran had problems since 1974, several years after service.  The Veteran has stated that the disorder began in 1968 on his October 2004 claim; he stated in November 2005 and again on his substantive appeal that it began in 1972.  His private doctor has dated treatment beginning in 1972.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354, 356.  

The Board finds that the medical evidence of record does not show an etiological relationship between the Veteran's TMJ and service.  The Board finds the most probative evidence concerning this claim is in the July 2011 VA examination report.  The evidence is against finding that the Veteran has TMJ etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b)  regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for temporomandibular joint (TMJ) syndrome is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


